Citation Nr: 1745003	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to a higher initial disability rating for a right ankle disability, in excess of 10 percent from June 16, 2009.

2.  Entitlement to a higher initial disability rating for a left shoulder disability, in excess of 10 percent from June 16, 2009 to February 24, 2016, and in excess of 
20 percent from February 24, 2016.

3.  Entitlement to a higher initial disability rating for a low back disability, in excess of 10 percent from October 29, 2010 to June 22, 2017, and in excess of 10 percent on and after October 1, 2017. 

4.  Entitlement to a higher initial disability rating for right lower extremity radiculopathy, in excess of 10 percent from May 13, 2013 to June 20, 2013, and in excess of 20 percent from June 20, 2013.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, November 2010, and May 2015 rating decisions by the RO in Indianapolis, Indiana.  The December 2009 rating decision, in pertinent part, granted service connection for left shoulder and right ankle disabilities, assigning each a 10 percent initial rating, effective June 16, 2009.  Subsequently, a March 2016 rating decision granted a higher 20 percent rating for the left shoulder, effective February 24, 2016, creating the "staged" initial shoulder rating on appeal. 

The November 2010 rating decision, in pertinent part, granted service connection for the back disability and assigned a 10 percent initial rating, effective October 29, 2010.  A September 2017 rating decision granted a 100 percent temporary total disability rating, due to inpatient treatment, for the service-connected back disability from June 22, 2017 to October 1, 2017, at which point a 10 percent rating was assigned. 

The May 2015 rating decision granted service connection for right lower extremity radiculopathy and assigned a 10 percent initial rating, effective May 13, 2013 to June 20, 2013, and a 20 percent initial rating from June 20, 2013, creating the "staged" initial radiculopathy rating on appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Higher Initial Ratings for Back, Right Ankle, Left Shoulder, 
and Right Lower Extremity Radiculopathy 

The Veteran contends that the service-connected back, right ankle, left shoulder, and right lower extremity radiculopathy disabilities have worsened in severity.  See April 2017 Board hearing transcript.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

At the April 2017 Travel Board hearing before the undersigned, the Veteran testified that the right ankle, left shoulder, and right lower extremity radiculopathy disabilities had worsened in severity.  See April 2017 hearing transcript.  A June 2016 VA treatment record reflects the Veteran reported increased pain in the right lower extremity.  A July 2017 VA treatment record reflects the Veteran reported worsening weakness in the right ankle.  An August 2017 VA treatment record reflects worsening back pain status-post spine surgery.  A separate August 2017 VA treatment record reflects that the Veteran reported increased weakness, which required that the use of a wheelchair.  In addition, the Veteran was assigned a temporary total rating of 100 percent, due to inpatient treatment, for the period from October 29, 2010 to June 22, 2017 for the service-connected back disability.  As such, a new examination is needed to help determine the severity of the service-connected back, right ankle, left shoulder, and right lower extremity radiculopathy disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records
pertaining to the back, right ankle, left shoulder, and right lower extremity radiculopathy disabilities and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2017). 

2. Schedule the appropriate VA examination in order to
assist in determining the current severity of back, right ankle, left shoulder, and right lower extremity radiculopathy disabilities.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

3. After completing all indicated development, the RO
should readjudicate the initial rating issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




